Rule 10.5     Notice to Beneficiaries and Intestate Heirs

        (a)    Within three [(3)] months after [the] a grant of letters or whenever there is
a change in personal representative, [the] a personal representative [to whom
original letters have been granted] or the personal representative's counsel shall send
a written notice of estate administration in the form approved by the Supreme Court to:

…

       (e)    Upon the failure of the personal representative or the personal
representative’s counsel to file the certification on a timely basis, the Register shall, after
ten [(10)] days subsequent to providing written notice to [the delinquent] each personal
representative and [his] their counsel, notify the court of such delinquency.

…

       Note: Rule 10.5 is [substantively identical to] derived from former Rule
       5.6[,]. Subdivision (a) applies to an initial grant of letters and to all
       changes in personal representative, including a grant of letters to a
       successor personal representative or due to the death or resignation
       of a personal representative when there are other personal
       representatives who continue to serve. [except that subparagraph]
       Subdivision (d) of this Rule [no longer] does not prohibit[s] the Register
       from charging a fee for filing this certification. The form of notice and
       certification of notice required by Rule 10.5 is set forth in the Appendix.
       [Subparagraph] Subdivision (e) of this Rule is not intended to limit the
       inherent power of the court to impose sanctions upon a delinquent personal
       representative or counsel.

       Explanatory Comment: It is not the intention of this Rule to require notice
       beyond the degree of consanguinity entitling a person to inherit under
       Chapter 21 of Title 20.